Claims 1-23, 26-36, and 38 have been canceled.  Claims 24, 25, 37, and 39-45 are still at issue and are present for examination.
Applicants' arguments filed on 4/1/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 24, 25, 37, and 39-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 (upon which claims 25, 37, and 39-45 depend) is indefinite in the recitation of “BspAP02013-clade”.  The rejection is explained in the previous Office Action. 
Applicants argue that the amendment to recite that the that the BspAP02013-clade polypeptide comprises an amino acid sequence having at least 90% amino acid sequence identity to an amino acid sequence of SEQ ID NO:3, 6, or 9 overcomes the 
Claim 37 (upon which claim 38 depends)is confusing in the recitation of “HXDLXANVXGGXS (SEQ ID NO:16) motif, wherein the initial D is the active site aspartic acid” as the active site aspartic acid of subtilisins is well known to be D32 (BPN’ numbering, see Fig. 9A) which is not included in the HXDLXANVXGGXS motif.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 25, 37, and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Norregaard-Madsen et al. (US 2002/0155575) in view of either UniProt Accession No D3FW37 or . 
Applicants argue that the Office has not shown that the cited references teach polypeptides having 90% identity to one of SEQ ID NOS: 3, 6, or 9.  However, this is not persuasive as the polypeptides disclosed by UniProt Accession No D3FW37 and UniProt Accession No U6STV3 are each 90% identical to SEQ ID NO:3.  See the enclosed Blast alignments of SERQ ID NO:3 with GenBank Accession Nos ADC50469.1 (identical to UniProt Accession No D3FW37) and ERN55058.1 (identical to UniProt Accession No U6STV3).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652